I cannot concur with the result reached by the majority of the court in this case, nor with the reasoning by which that result is arrived at as stated in the opinion. As deferentially *Page 172 
as the fact of disagreement will permit, I wish to point out the reasons for my position.
The majority opinion states, speaking of the status of principal and accessory before the fact in West Virginia, "* * * the distinction between the indictments for the two offenses, respectively, in large measure loses significance. In effect, though not actually, an indictment for accessory before the fact of murder places the accused on trial for murder." I respectfully disagree with these statements. In West Virginia, the difference between principals and accessories has never been abolished by statute, and, so far as I have been able to find, has always been drawn in our decided cases. As recently as the case of State v. Powers, (1922) 91 W. Va. 737, 746,113 S.E. 912, Judge Lively, in speaking for this Court on the basis of previously decided West Virginia cases, states:
    "It has been said: 'The distinction between principals and accessories before the fact is in most cases a distinction without a difference, and often requires nice and subtle verbal refinements to express it. It is supposed to have originated at time when criminal lawyers puzzled their wits and taxed their ingenuity to invent metaphysical shades of distinction, such for instance as that between principals and accessories at the fact, which once existed, but is now exploded. The distinction between principals and accessories before the fact is fast following its kindred technical refinement.' State v. Poynier, 36 La. Ann. 572. Some of the states have provided by statute that all parties to a felony, either before or at the fact, shall be principals; and under such statutes all parties, who at common law would be accessories before the fact to larceny, become principals, and may be convicted as such. California, Minnesota, Montana, Pennsylvania and Texas have passed such statutes. However, in this state we still recognize the distinction between accessories and principals, and an accessory to be convicted must be indicted as such."
It is undoubtedly settled law in West Virginia that an accessory must be indicted as an accessory, and cannot be indicted as a principal. State v. Roberts, 50 W. Va. 422,40 S.E. 484; State v. Lilly, 47 W. Va. 496, 35 S.E. 837; State *Page 173 
v. Cremeans, 62 W. Va. 134, 57 S.E. 405. This being so, to my mind it necessarily follows that a person indicted as accessory cannot be convicted as principal. Here, the state of facts alleged in the indictment precludes all possibility that the defendant should be guilty of voluntary manslaughter. She has been convicted as principal of an offense for which, under our cases and under the state of facts alleged in the indictment, she could not have been indicted. Nor do I believe that the case of State v. Prater, 52 W. Va. 132, 43 S.E. 230, relied upon in the majority opinion, is logically of significance in solving the difficulty. In that case, it was held that a conviction for voluntary manslaughter under an indictment for murder would not be set aside where the proof showed that the accused could be guilty of no other crime than murder. The question involved turned entirely upon the state of the evidence, and the court did not hesitate, in so far as the legality of the verdict was concerned, to state: "Logic is utterly powerless to extract the verdict from its inconsistencies." The court, in effect, simply said that the accused could not be heard to complain since the proof showed him guilty of murder. Hence, it is seen that the case did not turn in the least upon the question of error, that having been admitted, but that it was decided upon the proposition that there was no prejudice. I respectfully say that I do not see how a case where the error is admitted, and reversal refused because no prejudice is shown from the proof, can be used as authority except upon the proposition that where no prejudice appears, a reversal will be refused in spite of error. ThePrater case itself is open to question as far as my mind can see, because the lack of prejudice upon which the decision turns, is based upon the assumption that the jury should have found the defendant guilty of a higher crime. Of that higher crime the jury had acquitted him; and the effect of the case is to punish the defendant upon the court's own conclusion from the evidence that a jury had passed upon. But, conceding the validity of the holding in the Prater case, to my mind it certainly can have no application here for the simple reason that the Prater case hinged upon the proof, and in this case we have no proof before us. Even on the basis of the Prater *Page 174 
case, we have no way of telling whether the verdict here rendered was prejudicial to this defendant or not.
No question of a variance between the indictment and the verdict was presented in the Prater case, because there is express statutory authority for a verdict of manslaughter upon an indictment for murder. There is no statutory authority in this state for a verdict convicting as principal upon an indictment as accessory before the fact. No case that I have been able to find by exhaustive effort holds that it may be done in the absence of statutory authority.
There is authority holding expressly that it may not be done.The King v. Gordon, 1 Leach 515, 1 East P. C. 352, 168 Eng. Rep. 359; Casey v. State, 49 Neb. 403, 68 N.W. 643; 1 Bish. Cr. Law, (9th Ed.), sec. 803. See also Meister v. People, 31 Mich. 99,111.
To argue that this defendant cannot be heard to complain of a conviction of voluntary manslaughter because, perchance, she might have been convicted of being accessory before the fact to murder is, without proof before us, to prejudge her for the sake of argument.
The common law doctrine to the effect that there could be no accessory before the fact to the crime of manslaughter has undergone many contortions of expression, and is, apparently, subject to some later modification even in the absence of statute. It is submitted that the doctrine in its essence is based upon the supposition that there can be no procurement nor incitement of an offense, the essential element of which is that the perpetrator acted under such hot blood as temporarily to dethrone his reason. If this be true, then the common law doctrine, it would seem, should be restricted to voluntary manslaughter. So restricted, it would appear to me to be sound law in West Virginia today to say that there can be no accessory before the fact to voluntary manslaughter. It is difficult for me to believe that a person, not present at the time the offense is committed (for then under our statute and at later common law he would be a principal), could have the self-possession necessary to weigh the chances and to decide, through fear, through cunning, or what not, that procuring another to commit a crime would be preferable to *Page 175 
undertaking the commission of the crime himself, can be said to act in such hot blood as to dethrone reason, and reduce the crime from accessory to murder to accessory to manslaughter. But the question of whether there may be accessories before the fact to manslaughter, as stated in the majority opinion, is not the question directly involved in the decision of this case; and for that reason, the conflicting cases on the subject need not be analyzed. I respectfully submit, however, that the cases used in the majority opinion to illustrate that the common law doctrine has, in certain jurisdictions, been changed by the courts in this respect, fall short of that purpose. InThomas v. State, 73 Fla. 115, 74 So. 1, the accused was indicted as accessory before the fact to murder and was convicted as accessory before the fact to manslaughter. The conviction was sustained under a Florida statute providing, in effect, that any person indicted for a felony and acquitted of a part of the crime charged might nevertheless be convicted of any residue of the crime which appeared to the court to be substantially charged by the indictment. State v. Hermann,117 Mo. 629, 23 S.W. 1071, is based expressly upon a Missouri statute doing away with the distinction between principals and accessories before the fact. People v. Newberry, 20 Cal. 439, turns upon a California statute which abolished the distinction between principals in the first and second degrees and between them and accessories before the fact. State v. McVay,47 R.I. 292, 132 A. 436, 44 A.L.R. 572, cited by way of comparison in the majority opinion, is a case holding that there may be accessories before the fact to involuntary manslaughter.
The suggestion is made that the holding here is necessary to further the practical administration of the criminal law. I say with all deference that such a consideration is a matter for the legislature and not for the courts. So far as I have been able to find there is no authority for viewing this question in that light and all of the cases dealing with the distinction between principals and accessories consider the matter as a question of fundamental substantive law. See the discussion of Chief Justice Marshall on a kindred question in "Opinion on the Motion to Introduce Certain Evidence in the *Page 176 
Trial of Aaron Burr, for Treason, Pronounced Monday, August 31." 4 Cranch 470, 494.
In my opinion the common law distinction between principals and accessories has never been abolished in West Virginia and each remains, under our law, a substantive offense. This being so, I do not agree that the two offenses can be treated interchangeably for the purpose of either indictment or conviction. I cannot here attempt exhaustively to discuss the cases on this question, but references to many of them will be found conveniently gathered in a full note to State v. Whitman, 14 Ann. Cas. 309, 311.
Believing that the verdict before us constituted an attempt to convict the accused of a different substantive offense from the one upon which she stood indicted, I am of the opinion that the learned trial judge reached the correct conclusion and that the judgment should be affirmed.